DETAILED ACTION
This is the Office action based on the 17155551 application filed January 22, 2021, and in response to applicant’s argument/remark filed on June 3, 2022.  Claims 1-11 are currently pending and have been considered below.  	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election, without traverse, of the invention of Group I, claims 1-10 in the reply filed on June 3, 2022 is acknowledged.  Claim 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 8-10 rejected under U.S.C. 103 as being unpatentable over Kato et al. (U.S. PGPub. No. 20140113436), hereinafter “Kato”, in view of Hua et al. (U.S. PGPub. No. 20080142483), hereinafter “Hua”, and  Motoyama et al. (U.S. PGPub. No. 20190348278), hereinafter “Motoyama”.--Claims 1, 2, 10: Kato teaches a method of depositing a silicon film on a recess ([0008], Fig. 11), comprisingproviding a substrate having a recess (Fig. 11), then loading the substrate onto a rotary table in a vacuum process chamber, then rotating the rotary table so that the substrate is in a first processing region ([0075], Fig. 1-5);heating the substrate to 550°C ([0076]);supplying Si2H6 at 25°C to the substrate, the Si2H6 instantaneously cools the substrate to 450°C and forms a SiH3 molecular layer on the substrate ([0079-0080], Fig. 6A);rotating the rotary table so that the substrate is in a second processing region, wherein the substrate is heated to 540-580°C ([0093]) to break the Si-H bonds of the SiH3 layer, leaving a silicon layer on the substrate ([0085-0090], Fig. 6B);repeating the supplying the Si2H6 and breaking the Si-H bond a plurality of cycles by rotating the rotary table through the first and the second processing regions ([0091-0092]).     Kato further discloses that the silicon film has a uniform thickness except it is thicker in the upper portion of the recess.  In one embodiment the upper portion of the recess is completely blocked by the film and prevent further deposition on the lower portion of the recess ([0116], Fig. 11).     Hua teaches that when depositing a layer in a recess it would be advantageous to deposit the layer in a plurality of sub-layers in a “dep-etch-dep” fashion to avoid “breadloafing” problem, wherein an etching step is performed after depositing a sub-layer to selectively remove a portion of the sub-layer in the top portion of the recess ([0020-0021], Fig. 1-5).     Motoyama, also directed to a method of depositing a silicon layer in a recess, teaches to alternately perform a deposition process and an etching process ([0003]), the method comprises depositing a first sub-layer of silicon in the recess ([0017]), removing a portion of the silicon sub-layer at the top portion of the recess ([0018]), then depositing a second sub-layer of silicon in the recess ([0019]).    Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to add the anisotropic silicon etching step to remove silicon at the top portion of the recess as described by Hua and Motoyama in the invention of Kato  to avoid the closing off the upper portion of the recess as described by Kato.   It is noted this may be done by setting up a third processing region for the etching in the process chamber, and rotating the rotary table to the third processing region as necessary when the silicon layer at the top portion of the recess becomes too thick.  --Claim 3: It is also noted that Hua teaches repeating the “dep-etch-dep” a plurality of times, thus the process may comprise dep-etch-dep-dep-etch-dep-… wherein each dep step includes the supplying the Si2H6 and breaking the Si-H bond.  It is noted that the a dep step may be repeated consecutively without an etch step.--Claims 4, 5: Kato further teaches to form a seed layer by using an aminosilane gas prior to the deposition of the silicon film ([0094]).--Claim 8: Kato further teaches that the first and second processing regions are separated by a separating area ([0058]) to suppress the CVD reaction of the SiH3 ([0080-0085]).--Claim 9: Kato further teaches that each processing region is separated from adjacent processing region by a separating area (Fig. 3)

Claims 6 and 7 rejected under U.S.C. 103 as being unpatentable over Kato in view of Hua and  Motoyama as applied to claim 1 above, and further in view of Wen et al. (U.S. PGPub. No. 20040063328), hereinafter “Wen”--Claims 6, 7: Kato modified by Hua and  Motoyama teaches the invention as above.  Motoyama further teaches that the etching may comprise supplying Cl2 or F2 gases to the substrate ([0018]), wherein the gases is supplied substantially parallel to the surface of the substrate (Fig. 2).  Motoyama fails to teach that the gas comprises chlorine or fluorine radicals.        Wen, also directed to etching a silicon layer on a substrate ([0002, 0043]), teaches that the silicon layer may be etched by a plasma of chlorine or fluorine gas ([0011-0012, 0047]), wherein the gas is supplied to through a gas outlet 164A substantially parallel to the surface of the substrate 10 (Fig. 8).  It is noted that a plasma of chlorine or fluorine gas may comprise chlorine or fluorine radicals.        Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to etch the silicon portion in the invention of Kato modified by Hua and  Motoyama by a plasma comprising chlorine or fluorine radicals flowing substantially parallel to the surface of the substrate because Wen teaches that such process would be effective in etching a silicon portion.  It is noted that the gas outlets in the processing chamber of Kato also are substantially parallel to the surface of the substrate, as shown in Fig. 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571) 270-7670 and fax number is (571) 270-8670.  The examiner can normally be reached on MTWThF9to6 PST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713